Title: General Orders, 3 April 1781
From: Washington, George
To: 


                        
                             Tuesday April 3d 1781
                            
                            Parole Countersigns
                        
                        A detachment of ten Blacksmiths, ten Carpenters and ten wheelwrights from Colonel Baldwin’s regiment to
                            repair to the Park of Artillery and take their orders from Brigadier General Knox—If the number of wheelwrights cannot be
                            procured the deficiency is to be made up in Carpenters.
                        The whole of the Brigade Inspectors are desired to meet the Adjutant General at Westpoint at half after
                            twelve ô clock on saturday next with the returns of their respective Brigades.
                    